Exhibit 10.1

 

AMENDMENT NO. 1 TO INVESTMENT MANAGEMENT TRUST
AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of August 3rd, 2017, by and between Global Partner
Acquisition Corp., a Delaware corporation (the “Company”), and Continental Stock
Transfer & Trust Company, a New York corporation (the “Trustee”). Capitalized
terms contained in this Amendment, but not specifically defined in this
Amendment, shall have the meanings ascribed to such terms in the Original
Agreement (as defined below). 

 

WHEREAS, on August 4, 2015, the Company consummated an initial public offering
(the “Offering”) of units of the Company’s equity securities, each such unit
comprised of one share of the Company’s common stock, par value $0.0001 per
share (“Common Stock”), and one warrant, each warrant entitling the holder
thereof to purchase one-half of one share of Common Stock; 

 

WHEREAS, the Company entered into an Underwriting Agreement with Deutsche Bank
Securities Inc., as representative of the several underwriters named therein
(the “Underwriting Agreement”); 

 

WHEREAS, $155,250,000 of the gross proceeds of the Offering and sale of the
Private Placement Warrants (as defined in the Underwriting Agreement) were
delivered to the Trustee to be deposited and held in a segregated trust account
located in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s Common Stock included in the Units
issued in the Offering pursuant to the investment management trust agreement
made effective as of July 29, 2015 by and between the Company and the Trustee
(the “Original Agreement”); 

 

WHEREAS, the Company has sought the approval of its Public Stockholders at a
meeting of its stockholders to: (i) extend the date before which the Company
must complete a business combination from August 4, 2017 to November 6, 2017 (or
February 5, 2018 if the Company has executed a definitive agreement for an
initial business combination by November 6, 2017) or such earlier date as
determined by the Board (the “Extension Amendment”) and (ii) extend the date on
which the Trustee must liquidate the Trust Account if the Company has not
completed a business combination from August 4, 2017 to November 6, 2017 (or
February 5, 2018 if the Company has executed a definitive agreement for an
initial business combination by November 6, 2017) (the “Trust Amendment”); 

 

WHEREAS, holders of at least sixty-five percent (65%) of the Company’s
outstanding shares of common stock approved the Extension Amendment and the
Trust Amendment; and 

 

WHEREAS, the parties desire to amend and restate the Original Agreement to,
among other things, reflect amendments to the Original Agreement contemplated by
the Trust Amendment. 

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows: 

 

1. Amendment of Trust Agreement. 

 

1.1. Section 1(i) of the Original Agreement is hereby amended and restated in
its entirety as follows: 

 

“(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its Chief
Executive Officer, Chief Financial Officer or Chairman of the board of directors
(the “Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest (which interest shall be net of any taxes payable
and less up to $50,000 of interest that may be released to the Company to pay
dissolution expenses), only as directed in the Termination Letter and the other
documents referred to therein; provided, that, in the case a Termination Letter
in the form of Exhibit A is received, the Trustee shall not release any funds
unless the Termination Letter and the other documents referred to therein
expressly provide that the Deferred Discount is paid directly to the account or
accounts directed by Deutsche Bank Securities Inc. on behalf of the Underwriters
concurrent with any transfer of the funds held in the Trust Account to the
Company or any other person, or (y) upon November 6, 2017 (or February 5, 2018
if the Company has executed a definitive agreement for an initial business
combination by November 6, 2017), if a Termination Letter has not been received
by the Trustee prior to such date, in which case the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B and the Property in the Trust Account, including interest
(which interest shall be net of any taxes payable and less up to $50,000 of
interest that may be released to the Company to pay dissolution expenses), shall
be distributed to the Public Stockholders of record as of such date; provided,
however, that in the event the Trustee receives a Termination Letter in a form
substantially similar to Exhibit B hereto, or if the Trustee begins to liquidate
the Property because it has received no such Termination Letter by November 6,
2017 (or February 5, 2018 if the Company has executed a definitive agreement for
an initial business combination by November 6, 2017), the Trustee shall keep the
Trust Account open until twelve (12) months following the date the Property has
been distributed to the Public Stockholders;” 

 



 

 

 

1.2. A new Section 1(k) is hereby added to the Original Agreement as follows: 

 

“(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Stockholder Redemption Withdrawal Instruction”), the Trustee shall distribute
to the Company the amount requested by the Company to be used to redeem shares
of Common Stock from Public Stockholders in the event that the Company’s
stockholders approve an amendment to the Company’s amended and restated
certificate of incorporation to extend the time period in which the Company must
complete its initial Business Combination or liquidate the Trust Account. The
written request of the Company referenced above shall constitute presumptive
evidence that the Company is entitled to said funds, and the Trustee shall have
no responsibility to look beyond said request.”

 

1.3. Section 1(k) of the Original Agreement is hereby renumbered and amended and
restated in its entirety as follows:

 

“(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.”

 

1.4. A new Exhibit D is hereby added to the Original Agreement as follows:

 



 

 

 

“EXHIBIT D
 
[Letterhead of Company]
 
[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor

New York, New York 10004
Attn: Cynthia Jordan, Vice President

 

Re:  Stockholder Redemption Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Global Partner Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (the “Trustee”), dated as of July 29, 2015 (as amended from time
to time, “Trust Agreement”), the Company hereby requests that you deliver
$_________ of the principal and interest income earned on the Property as of the
date hereof to a segregated account held by you on behalf of the Beneficiaries.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with the stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation to extend the time in which
the Company must complete a Business Combination or liquidate the Trust Account.
As such, you are hereby directed and authorized to transfer (via wire transfer)
such funds promptly upon your receipt of this letter to a segregated account
held by you on behalf of the Beneficiaries.

 

  Very truly yours,       Global Partner Acquisition Corp.         By:      
Name:
Title:

 

cc: Deutsche Bank Securities Inc.”

 



 

 

 

2. Miscellaneous Provisions.

 

2.1. Successors.  All the covenants and provisions of this Amendment by or for
the benefit of the Company or the Trustee shall bind and inure to the benefit of
their permitted respective successors and assigns.

 

2.2. Severability.  This Amendment shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Amendment or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

2.3. Applicable Law.  This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction.

 

2.4. Counterparts.  This Amendment may be executed in several original or
facsimile counterparts, each of which shall constitute an original, and together
shall constitute but one instrument.

 

2.5. Effect of Headings.  The section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

 

2.6. Entire Agreement.  The Original Agreement, as modified by this Amendment,
constitutes the entire understanding of the parties and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  Continental Stock Transfer & Trust Company, as Trustee       By: /s/ Fran Wolf
    Name: Fran Wolf
Title: Vice President

 

  Global Partner Acquisition Corp.         By: /s/ Paul Zepf     Name: Paul Zepf
Title: Chief Executive Officer

 

[Signature Page to Amendment to Investment Management Trust Agreement]

 

 

 

 

